920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MOTOR CARRIER AUDIT, & COLLECTION CO., a DIVISION OF DELTATRAFFIC SERVICE, INC., Plaintiff-Appellant,v.MANUFACTURERS CONSOLIDATION SERVICE, INC., Defendant-Appellee.
No. 90-5227.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1990.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The plaintiff appeals the district court's order affirming the Interstate Commerce Commission determination and granting summary judgment for the defendant in this action to collect undercharges.  Both parties have filed motions requesting this court to enter an order reversing the order of the district court and remanding the case for further proceedings in view of Maislin Industries, Inc. v. Primary Steel, Inc., --- U.S. ----, 110 S.Ct. 2759 (1990) and Orr v. I.C.C., 912 F.2d 119 (6th Cir.1990).  Upon review and consideration, we conclude that reversal and remand are appropriate in view of the aforementioned cases.


2
It is therefore ORDERED that the parties' motions to reverse the order of the district court are granted and this case is remanded to the district court for further proceedings.